Opinion by
Wright, J.,
Concurring in Part and Dissenting in Part:
Philip and Marilyn Weinstein are the divorced parents of three sons, J. Marc, born September 9, 1946, Frank Scott, born February 22, 1957, and David Andrew, born January 20, 1959. The oldest child is a mongoloid presently institutionalized in the Woods School. On September 28, 1962, the parties entered *228into a comprehensive agreement, covering 47 pages in the record, which provided, inter alia, that Philip should pay $110.00 per week for the support of the children. This sum approximately coincided with the payment to the institution for J. Marc’s maintenance. On January 28, 1964, Marilyn presented a petition in the court below asking that Philip be ordered to pay additional support for Frank Scott and David Andrew. On February 27, 1964, the matter came before Judge Gilbert for hearing, and was on that date continued. On August 14, 1964, after hearing before Judge Stout, a so-called temporary order was entered in the amount of $75.00 per week, additional to the $110.00, requiring a total payment by Philip of $185.00 per week. On September 24, 1964, Philip appealed to this court. On October 12, 1964, while the appeal was pending, Judge Stout entered a so-called final order, additional to the $110.00, in the amount of $140.00 per week. This would require a total payment by Philip of $250.00 per week.
So far as the action of the majority is to be considered as affirming the order of August 14, 1964, in total amount of $185.00 per week, I concur. To the extent that the action of the majority is to be considered as affirming the order of October 12, 1964, in total amount of $250.00 per week, which order is not properly before us, I respectfully dissent.